In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Queens County, dated March 24, 1976, which dismissed the proceeding and remanded him to the custody of the respondents. Judgment affirmed, without costs or disbursements. The length of delay between the issuance of the parole detainer warrant and the final parole hearing was not unreasonable (see People ex rel. Rosado v New York State Parole Board, 51 AD2d 753). Hopkins, Acting P. J., Latham, Cohalan, Titone and Hawkins, JJ., concur.